               Case 4:20-cv-05200-JSW Document 29 Filed 10/05/20 Page 1 of 3




 1 JONATHAN V. GOULD (DC Bar No. 477569)
   Senior Deputy Comptroller and Chief Counsel
 2 BAO NGUYEN (NC Bar No. 39946)
   Principal Deputy Chief Counsel
 3 GREGORY F. TAYLOR (DC Bar No. 4170976)
   Director of Litigation
 4 PETER C. KOCH (IL Bar No. 6225347)
   Assistant Director of Litigation
 5 GABRIEL A. HINDIN (NY Bar No. 495785)
   Counsel
 6 MARSHA STELSON EDNEY (DC Bar No. 414271)
   Counsel
 7 MICHAEL K. MORELLI (MA Bar No. 696214)
   Attorney
 8 JUAN PABLO PEREZ-SANGIMINO (DC Bar No. 1617262)
   Attorney
 9
   Office of the Comptroller of the Currency
10 400 7th Street, SW
   Washington, D.C. 20219
11 Telephone: (202) 649-6300

12 marsha.edney@@occ.treas.gov

13 Attorneys for the Defendants

14
                                      UNITED STATES DISTRICT COURT
15
                                   NORTHERN DISTRICT OF CALIFORNIA
16
                                              OAKLAND DIVISION
17

18   PEOPLE OF THE STATE OF CALIFORNIA, )                  Case No. 4:20-cv-05200-JSW
     et al.,                                           )
19                                                     )   JOINT STIPULATION REGARDING
             Plaintiffs,                               )   EXTENSION OF TIME TO ANSWER AND
20                                                     )   PROPOSED BRIEFING SCHEDULE
         v.                                            )
21                                                     )   AS MODIFIED HEREIN AND DIRECTING PARTIES TO
     THE OFFICE OF THE COMPTROLLER OF )                    ADVISE THE COURT WHETHER A CASE
22   THE CURRENCY, and BRIAN P. BROOKS, )                  MANAGEMENT CONFERENCE IS NECESSARY
     in his official capacity as Acting Comptroller of )
23   the Currency,                                     )
                                                       )
24                                                     )
             Defendants.                               )
25                                                     )
26           IT IS HEREBY STIPULATED, pursuant to Civil L.R. 6-1(a), by and between the parties hereto,
27 through their undersigned counsel, as follows:

28
                                                           1
     JOINT STIPULATION
     Case No. 4:20-cv-05200
                Case 4:20-cv-05200-JSW Document 29 Filed 10/05/20 Page 2 of 3




 1            1. that Defendants’ time to Answer the Complaint is extended to November 12, 2020;

 2            2. that Defendants’ will file the certified Administrative Record on November 12, 2020;

 3            3. that the parties agree on the following briefing schedule for Cross-Motions for Summary

 4               Judgment:

 5                   a. Plaintiffs will file their motion for summary judgment on December 10, 2020;
                     b. Defendants will file a combined opposition to Plaintiffs’ motion and a cross-motion
 6                      for summary judgment on January 14, 2021;
                     c. Plaintiffs will file a combined reply in support of their motion for summary judgment
 7
                        and an opposition to Defendants cross-motion on February 11, 2021; and
 8                   d. Defendants will file a reply in support of their motion for summary judgment on
                        February 25, 2021;
 9
              4. And that in accordance with Defendants’ understanding of this Court’s standing order, the
10
                 page limitation for all briefs listed above shall not exceed 25 pages.
11
              This stipulation will not alter the date of any event or any deadline already fixed by Court
12
     order.
13

14            IT IS SO STIPULATED

15 Dated: October 5, 2020                   Respectfully submitted,
16
                                                   ./s/ Marsha Stelson Edney
17                                          JONATHAN V. GOULD (DC Bar No. 477569)
                                            Senior Deputy Comptroller and Chief Counsel
18                                          BAO NGUYEN (NC Bar No. 39946)
                                            Principal Deputy Chief Counsel
19                                          GREGORY F. TAYLOR (DC Bar No. 4170976)
                                            Director of Litigation
20                                          PETER C. KOCH (IL Bar No. 6225347)
                                            Assistant Director of Litigation
21                                          GABRIEL A. HINDIN (NY Bar No. 495785)
                                            Counsel
22                                          MARSHA STELSON EDNEY (DC Bar No. 414271)
                                            Counsel
23                                          MICHAEL K. MORELLI (MA Bar No. 696214)
                                            Attorney
24                                          JUAN PABLO PEREZ-SANGIMINO (DC Bar No. 1617262)
                                            Attorney
25
                                            Attorneys for Defendants
26

27

28
                                                           2
     JOINT STIPULATION
     Case No. 4:20-cv-05200
               Case 4:20-cv-05200-JSW Document 29 Filed 10/05/20 Page 3 of 3




 1                                       XAVIER BECERRA
                                         Attorney General of California
 2                                       NICKLAS A. AKERS
                                         Senior Assistant Attorney General
 3

 4                                       ___/s/ Tina Charoenpong____________________________
                                         TINA CHAROENPONG (SBN 242024)
 5                                       Deputy Attorney General

 6                                       Attorneys for Plaintiff
                                         the People of the State of California
 7

 8

 9
   IT IS SO ORDERED: Plaintiff shall notice the cross-motions to be heard on March 19, 2021 at 9:00 a.m.
10 By October 16, 2020, the parties shall file a notice as to whether a case management conference is necessary in
   ____________________
   light of this stipulation.
11 _________                        ___                         October 5, 2020
   HONORABLE JEFFREY S. WHITE
12 United States District Judge

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
     JOINT STIPULATION
     Case No. 4:20-cv-05200
